Shearn, J. (dissenting).
I dissent. I do not understand how a husband’s authorization to his wife to purchase a coat for his daughter ‘‘ for about fifteen or twenty-five dollars ” can be stretched into an express authorization to purchase a coat for $135. How was this . “ express authorization” actually expressed? Solely by what was said by the defendant, a manufacturer of ladies’ and misses’ coats, to his wife. Concededly all that he said was that his wife might go to a department store and buy her daughter a coat and that: “ I think you can buy a nice coat for about fifteen or twenty-five dollars. You can buy a nice coat.” Although it is possible to construe this very ordinary and plain statement into an “ opinion,” expert otherwise, that a “ nice coat ” could be purchased for about fifteen or twenty-five dollars, it seems to me that the statement would be commonly understood as meaning that the defendant was willing to pay as much as about twenty-five dollars for the coat and expressly authorized his wife to purchase one at about that price. If a willingness to pay about twenty-five dollars for a garment is an express authorization to pay $135, it would as a matter of law constitute equally well an express authorization *239to pay any amount for it. Had the wife brought home a sable coat for the daughter’s birthday present, the defendant could not have returned it, no matter how promptly he acted, but would have been obliged, under' the principle of the decision in this case, to have paid for it although the price were twenty times the amount here involved, for the sable would be none the less a “ nice coat.”
Judgment reversed and new trial ordered, with costs to appellant to abide event.